Blackburn, Chief Judge.
In this action to domesticate and enforce a Florida judgment for money damages, Nobel Insurance Company appeals the trial court’s dismissal of its prior order domesticating the Florida judgment on the grounds that it lacked jurisdiction over the defendants, Susan Shackleford and Evelyn Samford. For the reasons set forth below, we affirm.
The record shows that Nobel Insurance Company received a judgment for money damages against Shackleford and Samford in Brevard County, Florida, on January 3, 2000. On both June 29, 2000, and November 9, 2000, the trial court issued orders domesticating the Florida judgment in the State Court of Muscogee County, Georgia. On September 24, 2001, Shackleford and Samford filed separate motions to set aside the order of the trial court domesticating and enforcing the Florida judgment, contending both that they had never been residents of Muscogee County and that they had never received appropriate service of process. On January 8, 2002, the trial court *733issued an order dismissing the action against Shackleford and Sam-ford, finding that it had no jurisdiction over them.
Decided October 4, 2002.
Richard M. Howe, for appellant.
James D. Patrick, Jr., for appellees.
Nobel Insurance has provided no transcript of the hearing on the motion to set aside the judgment, and the absence of this transcript requires us to affirm the trial court’s ruling.
The burden is on the party alleging error to show it affirmatively by the record and when the burden is not met, the judgment complained of is assumed to be correct and must be affirmed. Where the transcript is necessary for review and appellant omits it from the record on appeal, the appellate court must assume the judgment below was correct and affirm.
(Punctuation omitted.) Bank South v. Zweig.1

Judgment affirmed.


Johnson, P. J., and Miller, J., concur.


 Bank South v. Zweig, 217 Ga. App. 77, 79 (2) (456 SE2d 257) (1995).